Citation Nr: 1433798	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  13-32 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to Special Monthly Compensation (SMC) based on the need for aid and attendance or housebound status.

2.  Validity of creation of indebtedness in the amount of $31,274.10.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active duty service from October 1965 to February 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 29, 2011 decision of the Debt Management Center in St. Paul, Minnesota, which found that indebtedness in the amount of $31,274.10 had been created, and from a September 2011 rating decision of the RO in St. Petersburg, Florida, which denied the claim for SMC based on the need for aid and attendance.  

The Board notes that a copy of the June 29, 2011 decision is not of record; however, this decision and date were acknowledged in a December 8, 2011 decision of the Committee on Waivers and Compromises.  

The Veteran has relocated since the initiation of his appeal and original jurisdiction over the claims file is currently with the RO in White River Junction, Vermont.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Board hearing to be conducted via videoconference on July 23, 2014 regarding his SMC appeal.  Prior to the hearing, the Veteran requested to have the hearing rescheduled to a time earlier in the day due to transportation issues.  The White River Junction RO has indicated that, while there are no videoconference hearing times currently available, there may be Travel Board hearing times available in September 2014, which might accommodate the Veteran's request.  

Travel Board and videoconference hearings are scheduled by the RO.  

The Veteran contacted the RO by telephone on December 7, 2011 expressing disagreement with the June 29, 2011 decision of the Debt Management Center as to the creation of indebtedness.  A statement of the case has not yet been issued. 

The Board notes that, on December 8, 2011, the day after the notice of disagreement was received, the Committee on Waivers and Compromises denied a request for a waiver of the overpayment of $31,274.10; however, to date, the Veteran has not disagreed with that decision.  

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2013); Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action: 

1.  Issue a statement of the case pertaining to the issue of the validity of creation of indebtedness in the amount of $31,274.10, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  

The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2013).  If, and only if, the Veteran perfects the appeal, the case must be returned to the Board for appellate review.

2.  A Travel Board hearing should be scheduled in accordance with the docket number of this appeal.  Please consider the Veteran's request for a hearing time early in the day.  The Veteran should be notified of the time and place to report for the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
REBECCA FEINBERG 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


